COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                   §
 IN THE INTEREST OF A.M.,                                           No. 08-09-00145-CV
                                                   §
 A CHILD.                                                              Appeal from the
                                                   §
                                                                     171st District Court
                                                   §
                                                                  of El Paso County, Texas
                                                   §
                                                                      (TC#2008-1128)
                                                   §

                                   MEMORANDUM OPINION

        This Court is in receipt of Appellant’s response to this Court’s notice of intent to dismiss.

On May 22, 2009, this Court sent a letter informing Appellant of our intent to dismiss the appeal for

want of jurisdiction pursuant to Rule 42.3(a) of the Texas Rules of Appellate Procedure. Appellant

is attempting to appeal the trial court’s denial of the Bill of Review. Because the order appealed

from is not a final appealable order for purposes of invoking the jurisdiction of this Court, this Court,

on its own motion, moves to dismiss the appeal. Therefore, pursuant to TEX .R.APP .P. 42.3(a)

Appellant’s appeal is dismissed for want of jurisdiction.



                                                GUADALUPE RIVERA, Justice
June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.